Citation Nr: 9903369	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  96-37 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by recurring chest pain with difficulty 
swallowing.

2.  Entitlement to service connection for residuals of a left 
ring finger injury.

3.  Entitlement to service connection for periodontal 
disease.

4.  Entitlement to service connection for photophobia of the 
right eye.

5.  Entitlement to an increased (compensable) rating for 
bursitis of the left elbow.  


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to April 
1995.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, in pertinent part, assigned a 
noncompensable evaluation for bursitis of the left elbow and, 
otherwise, denied entitlement to service connection for the 
other claims on appeal. 

The veteran's notice of disagreement also included the issue 
of entitlement to bilateral hearing loss.  However, 
entitlement to service connection for bilateral hearing loss 
was granted in a rating of July 1998.  Consequently, that 
issue is not in appellate status.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997); see also Barrera v. Gober, 122 
F.3d 1030 (Fed. Cir. 1997). 

The Board's decision herein concerning a claim for 
periodontal disease is restricted to entitlement to 
compensation deriving from such condition.  Accordingly, 
matters concerning eligibility for dental treatment are 
referred to the RO for transmittal to an appropriate VA 
medical center for disposition.


FINDINGS OF FACT

1.  The negative evidence is in a state of equipoise with the 
positive evidence on the question of whether the veteran's 
current left ring finger disability is related to a 1991 
inservice injury. 

2.  The veteran's periodontal disease is not the result of 
inservice trauma.

3.  The veteran's service-connected left elbow disability is 
manifested by complaints of episodic pain and clinically 
demonstrated slight tenderness with full range of motion. 


CONCLUSIONS OF LAW

1.  Residuals of a left ring finger injury were incurred in 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998). 

2.  The veteran's periodontal disease is not a disorder for 
which service connection for compensation may be granted 
under the law.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 4.149 (1998).

3.  The criteria for entitlement to a compensable evaluation 
for the veteran's service-connected left elbow bursitis have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5019 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Residuals of a Left Ring Finger Injury

In this case, there is competent medical evidence of a 
current disability; the veteran's has provided lay statements 
as to in-service incurrence; and a medically based nexus has 
been suggested in the report of VA examination.  As there is 
sufficient evidence sufficient to lend plausible support to 
the claim, and, thus, the Board regards the claim as well 
grounded.  See 38 U.S.C.A. § 5107(a).

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In December 1991, the veteran was examined in service after 
having had a moderately sprained left ring finger two weeks 
earlier when he caught it in a rope while trimming a tree.  
X-rays of the left ring finger revealed normal alignment and 
no evidence of avulsion or a fracture.  Mild swelling and 
tenderness were noted without deformity.  The plan was for 
follow-up two weeks thereafter if there was no improvement.  
There are no indications of further complaints, treatment or 
diagnoses concerning the left ring finger between the initial 
complaint in 1991 and discharge.

No gross fracture of the left hand was observed by X-rays at 
the time of VA examination in June 1995.  The proximal 
phalanx of the ring finder appeared to be intact.  However, 
it does not appear that clinical examination of the left ring 
finger was accomplished, although such examination was 
ordered.  

A radiologic consultation for the left hand in April 1998 
showed soft tissue swelling surrounding the proximal 
interphalangeal joint of the left fourth digit.  A small 
metallic density was seen superimposed over the soft tissues 
of the palmar aspect of the proximal epiphysis and metaphysis 
of the distal phalanx of the fifth digit.  Evidence of old 
healed bony trauma involving the proximal 1/2 of the proximal 
phalanx of the third digit.  Impression was soft tissue 
swelling surrounding the proximal interphalangeal joint of 
the fourth digit, compatible with blunt trauma versus sprain, 
and small metallic foreign body in the distal left fifth 
digit.  The associated medical examination in April 1998 
noted only the veteran's history of injury in service along 
with the currently manifested minimal swelling of the 
proximal phalanx of the left phalanx of the proximal 
interphalangeal joint of the left ring finger.  Diagnosis was 
sprain/strain of the proximal interphalangeal joint of the 
left ring finger from previous injury.

It is clear that the veteran suffered an injury to the left 
ring finger during service.  No fracture was observed at that 
time, and it does not appear that any fracture has been 
demonstrated radiologically to date.  Unfortunately, clinical 
examination was not accomplished in June 1995.  There 
therefore does not appear to be a clear showing of a 
continuity of symptoms since the inservice injury. 

However, it is equally as clear that there is clinical 
evidence of current disability.  VA examination in April 1998 
did show swelling and what appears to be a loss of range of 
motion as well as loss of grip strength.  The examiner 
diagnosed sprain/strain of the proximal interphalangeal joint 
of the left ring finger from previous injury.  

There does not appear to be a clear showing of a link between 
the veteran's current left ring finger disability and the 
inservice injury.  Nevertheless, the VA examiner seemed to 
relate the current sprain/strain to a previous injury, and 
the fact of the inservice injury is documented.  While 
recognizing that there is no clear showing of a continuity of 
symptoms since service, the Board also notes that for some 
unexplained reason clinical examination of the finger was not 
accomplished in 1995.  This lack of clinical examination is 
significant since the 1998 VA examination essentially showed 
clinical symptoms of residual disability. 

After reviewing the pertinent evidence, the Board finds that 
the record provides an approximate balance of positive and 
negative evidence.  This evidence raises, at the least, an 
element of doubt which must be resolved in favor of the 
veteran.  38 U.S.C.A. § 5107 (b).  A reasonable doubt is "one 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim."  38 C.F.R. § 3.102.  The evidence is in 
equipoise, and thus entitlement to service connection for a 
left ring finger injury is warranted.

Periodontal Disease

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty if the disability is not a result of the 
veteran's own willful misconduct.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  The loss of teeth can only be 
compensated by VA if such loss is, inter alia, due to loss of 
substance of body of maxilla or mandible without loss of 
continuity.  Ratings apply only to bone loss through trauma 
or disease such as osteomyelitis, and not to the loss of the 
alveolar process as a result of periodontal disease.  38 
C.F.R. § 4.150, Diagnostic Code 9913 and following Note;  See 
also Woodson v. Brown, 8 Vet.App. 352, 354 (1995).  Treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, periodontal disease (pyorrhea), and Vincent's 
stomatitis are not disabling conditions, and may be 
considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment.  38 C.F.R. § 4.149.  

Service medical records show treatment for periodontal 
disease.  The veteran does not allege that the disorder is 
the result of any service trauma.

The veteran was afforded a dental examination in June 1995.  
Panorex revealed generalized moderate bone loss, some areas 
severe.  The diagnosis was periodontitis.  The examiner 
opined that the veteran needed continuing regular periodontal 
treatment to prevent further bone loss.  

The fact that the veteran received periodontal treatment 
during service is undisputed; however, the gum disease 
claimed by the veteran is not a disability for which service 
connection may be granted for compensation purposes.  38 
C.F.R. § 4.149.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the United 
States Court of Veterans Appeals held that in cases in which 
the law and not the evidence is dispositive, a claim for 
entitlement to VA benefits should be denied or the appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law.  Id. at 430.

Bursitis of Left Elbow

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  After 
reviewing the record, including the reports of VA 
examinations in June 1995 and September 1997, the Board finds 
that the duty to assist the veteran has been met. 

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth in 38 C.F.R. Part 4.  The 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.  Functional loss of use 
as the result of a disability of the musculoskeletal system 
may be due to the absence of bones, muscles, or  joints, or 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  38 C.F.R. § 4.40.  Both limitation of motion and 
pain are necessarily regarded as constituents of a 
disability.  38 C.F.R. §§  4.40, 4.45, 4.55, 4.59;  see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The present level 
of disability is of primary concern where service connection 
has been established and an increase in the disability rating 
is at issue.  Francisco v. Brown, 7 Vet. App. 55, 58 (1996).

The veteran was diagnosed with subacute creptic olecranon 
bursitis in October 1994.  Service connection 
(noncompensable) was established after the veteran's release 
from active duty in 1995.  The veteran was afforded a VA 
examination in June 1995.  There was full extension and 
flexion with pronation and supination normal.  Palpation of 
the tip of the olecranon, almost pinpoint touch, was very 
slightly tender.  X-rays of the left elbow were negative.

On VA examination in September 1997, full range of motion to 
flexion and pronation and supination was reported.  
Passively, the elbows were noted to "glide: through the same 
range of motions without any difficulty.  There was no heat, 
edema, or instability noted in either elbow.  There was some 
point tenderness on the left olecranon with mild pressure and 
there was also mild tenderness in the soft tissue directly 
between the lateral aspect of the olecranon and the lateral 
epicondyle.  The veteran denied any difficulty with range of 
motion.

The veteran's left elbow disability has been rated under 
Diagnostic Code 5019 for bursitis.  Bursitis is rated on the 
basis of limitation of motion of the affected part, as 
degenerative arthritis under Diagnostic Code 5003.  See 
Diagnostic Codes 5205, 5206, 5207, 5208.  However, it does 
not appear from the medical evidence that there has been any 
clinical showing of loss of range of motion.  Moreover, at 
the September 1997 VA examination, the veteran denied any 
difficulty with range of motion. 

Under the circumstances, the Board finds that the 
preponderance of the evidence is against entitlement to a 
compensable rating for left elbow disability at this time.  
Without any showing of even minimal limitation of motion, 
there is no basis for a compensable rating under Diagnostic 
Codes 5003, 5019.  Moreover, there has been no showing of any 
additional functional loss due to pain, weakness, etc. and 
during flare-ups to otherwise permit a favorable finding 
under 38 C.F.R. §§ 4.40, 4.45.  In fact, it appears that the 
veteran had denied any difficulty with range of motion.  
Should the veteran's left elbow disability increase in 
severity in the future, he may always advance a new claim for 
an increased rating. 


ORDER

Entitlement to service connection for residuals of a left 
ring finger injury is warranted.  To this extent, the appeal 
is granted.   

Entitlement to service connection for periodontal disease is 
not warranted.  Entitlement to an increased (compensable) 
rating for bursitis of the left elbow is not warranted.  To 
this extent, the appeal is denied. 


REMAND

With regard to the veteran's claim based on disability 
manifested by chest pain with difficulty swallowing, the 
Board notes that VA examinations in April 1998 resulted in 
diagnoses of dysphagia and dyspnea of unknown etiology.  
However, the examiner stated that these problems were 
"apparently related" to an inservice episode when an 
automobile transmission fell on the veteran's chest.  Service 
records document the inservice incident. 

It appears from the RO's rating decision and the statement of 
the case that the RO has found the veteran's claim to be 
well-grounded, and the Board agrees that the April 1998 VA 
examination diagnoses established a well-grounded claim under 
38 U.S.C.A. § 5107(a) and Savage v. Gober, 10 Vet. App. 488 
(1997).  However, it also appears that the underlying reason 
for the denial of this claim is that there is no clearly 
diagnosed disability.  Under the circumstances, the Board is 
of the opinion that further development should be undertaken 
to clarify the medical nature of the veteran's current 
symptomatology and its etiology. 

With regard to the photophobia issue, the Board notes that 
the veteran was diagnosed and treated for photophobia while 
in service and was afforded a MRI at Wright Patterson Air 
Force Base which was negative.  He was seen on multiple 
occasions for this condition virtually until his release from 
active duty in 1995 and the timely filing of his claim. 

VA eye examination of June 1995 failed to identify any ocular 
disease and visual symptoms.  The veteran was afforded a 
follow-up eye examination in March 1998, which, likewise, did 
not identify any ocular disability.  The examiner 
recommended, however, a neurological evaluation for 
"possible ophthalmic migraine or neurologic disease."  
There is no indication of further testing in that regard.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary. 

Accordingly, this case is hereby REMANDED for the following 
actions:

1.  To ensure that any recent medical 
evidence is considered, any VA medical 
records (not already in the claims file) 
pertinent to the veteran's remaining 
claims should be associated with the 
claims file. 

2.  The veteran should be scheduled for 
appropriate VA medical examination(s) for 
the purpose of clarifying whether the 
veteran suffers current chronic 
disability manifested by recurring chest 
pain with difficulty swallowing.  It is 
imperative that the claims file be made 
available to the examiner(s) for review 
in connection with the examination(s).  
All indicated special studies and tests 
should be accomplished.  After the 
examiner(s) has/have reviewed the claims 
file and examined the veteran, clear 
opinions should be offered as to whether 
a current disability manifested by 
recurring chest pain with difficulty 
swallowing is present and, if so, whether 
it is as least as likely as not that it 
is related to the inservice injury to the 
chest area.  A clear rationale for all 
opinions expressed should be furnished. 

3.  The veteran should be afforded a VA 
medical examination by a VA neurologist 
or appropriate specialist to ascertain 
the possible ophthalmic migraine or 
neurologic disease and to offer an 
opinion, without resort to speculation, 
as to whether it is as likely as not that 
any then existing ophthalmic migraine or 
neurologic disease is etiologically 
related to the veteran's service.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examiner is requested 
to review the claims folder, including 
the service medical records.  Any special 
tests deemed warranted by the examiner 
should be administered.  The complete 
rationale for all opinions expressed must 
be provided.  All reports should be 
typed.

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  Unless the benefit 
sought as to both issues is granted, the 
veteran should be furnished a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The purpose of this remand is to clarify the medical record 
and to assist the veteran.  The Board intimates no opinions 
as to the eventual determinations to be made in this case.  
The veteran is free to submit additional evidence in support 
of his remaining claims. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 11 -


